Citation Nr: 0620488	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-25 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a separate 10 percent disability evaluation 
for tinnitus of each ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
October 1945.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  
The RO rating decision in August 2003 granted entitlement to 
service connection for tinnitus with the assignment of a 10 
percent evaluation effective February 28, 2003, the date the 
RO received the veteran's claim for service connection.  

The record shows the RO received a claim for a separate 
evaluation for tinnitus of each ear in February 2003.  This 
appeal was brought from the January 2004 RO rating decision 
that denied entitlement to a separate evaluation for tinnitus 
of each ear.

In May 2005, a Deputy Vice Chairman of the Board granted the 
representative's motion to advance the appeal on the Board's 
docket due to the veteran's advanced age.  38 C.F.R. 
§ 20.900(c).

Regarding the appellant's claim for separate 10 percent 
ratings, the VA appealed the decision in Smith v. Nicholson, 
19 Vet. App. 63 (2005), which held more than a single 10-
percent disability evaluation could be provided for bilateral 
tinnitus.  The VA Secretary imposed a stay at the Board on 
the adjudication of tinnitus claims affected by Smith which 
included all claims in which a claim for compensation for 
tinnitus was filed prior to June 13, 2003, and a disability 
rating for tinnitus of greater than 10 percent is sought.  As 
a consequence of the holding in Smith (Ellis) v. Nicholson, 
No. 05-7168, --- F.3d. --- , 2006 WL 1667936 (C.A. Fed 
June 19, 2006), the VA Secretary rescinded stay and directed 
the Board to resume adjudication of the previously stayed 
claims.  The Board's review of the veteran's claim may now 
proceed.


FINDING OF FACT

The veteran has been awarded a 10 percent evaluation for his 
tinnitus which is the maximum disability evaluation that may 
be assigned pursuant to the applicable disability rating 
criteria.


CONCLUSION OF LAW

The veteran's claim for a separate 10 percent disability 
evaluation for tinnitus of each ear is denied as a matter of 
law.  38 U.S.C.A. §§ 1155, 7104(c) (West 2002); 38 C.F.R. §§ 
4.1, 4.87, Diagnostic Code 6260 (2002) and as amended at 68 
Fed. Reg. 25823, May 14, 2003; Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), among other things, 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 104-475, § 7(b), 114 
Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions).  The VCAA would be 
clearly applicable to this claim if the effective date of the 
new law were the sole consideration.  However, though seemly 
ubiquitous in its application, this case presents one of the 
judicially recognized exceptions.  Here the extant law 
regarding compensation for tinnitus controls the appellant's 
situation and no amount of assistance or additional notice 
from VA will change the outcome.  See generally, Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) (holding that 
statutory interpretation questions not affected by enactment 
of VCAA).  See also Kane v. Principi, 17 Vet. App. 103 (2003) 
(extending nonapplication to regulatory interpretation 
questions).  See also Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

Turning to the merits of the claim, this matter turns on the 
interpretation of the applicable regulation, as the facts are 
not in dispute.  In summary, the RO rating decision in August 
2003 assigned a 10 percent rating for tinnitus effective from 
February 28, 2003 under 38 C.F.R. § 4.87, Code 6260 that 
prior to the regulatory change effectuated in June 2003 
provided a 10 percent rating for recurrent tinnitus.  The 
rating rested on the VA interpretation that the 10 percent 
evaluation recognized a unilateral or bilateral disorder.  
The revised rating criteria specifically precluded separate 
ratings and it did not have retroactive effect.  In light of 
the recent appellate court ruling the version of the criteria 
in effect before June 2003 is not more favorable.  

The VA General Counsel in VAOPGCPREC 2-03 analyzed the 
requirements of the various versions of Code 6260 and the 
effect of other provisions of the law, including 38 C.F.R. 
§ 4.25(b), and the nature of the disability known as 
tinnitus.  
The opinion explained that bilateral tinnitus comprised a 
single disability for VA rating purposes under all of the 
versions of Code 6260.  Therefore, regardless of whether 
tinnitus was perceived as unilateral, bilateral, or in the 
head, the original and the revised versions of Code 6260 
authorized only a single 10 percent rating for tinnitus and 
precluded the assignment of separate ratings for bilateral 
tinnitus.  The undifferentiated nature of the source of the 
noise that is tinnitus is the primary basis for VA's 
practice, as reflected in the notice of proposed rulemaking 
(67 Fed. Reg. 59,033 (Sept. 19, 2002), of rating tinnitus as 
a single disease entity.  38 U.S.C.A. § 7104(c) (West 2002); 
Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000).

The argument for a higher rating is grounded generally in the 
holding in Wanner v. Principi, 17 Vet. App. 4 (2003) and its 
interpretation of the regulations, specifically section 
4.25(b) which states that disabilities resulting from a 
single disease entity are to be rated separately.  In essence 
the Veterans Court decision in Smith approved this 
construction of section 4.25(b) to bilateral tinnitus. 

On review of the respective positions, the Federal Circuit 
reversed the holding in Smith, deferring to the VA 
interpretation of Diagnostic Code 6260 and section 4.25(b) 
which limits a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is bilateral or 
unilateral.  The opinion stated that an agency interpretation 
of its own regulations was entitled to substantial deference 
where as here it was not plainly erroneous or inconsistent 
with the regulations.  In addition, the Federal Circuit 
observed that prior legal precedent supported the VA 
interpretation of the rating scheme.  See Cromley v. Brown, 7 
Vet. App. 376, 378 (1995) where a claimant with bilateral 
tinnitus sought an increased rating, it was noted that "the 
appellant is already rated at 10%, the highest level possible 
under the regulations for tinnitus".  The opinion also noted 
the previously referenced agency position in the VA General 
Counsel opinion and that the VA interpretation of its 
regulations did not require observance of formalities 
associated with statutory interpretation in order to be 
afforded deference.  Smith (Ellis) v. Nicholson, No. 05-7168, 
slip op. at 11-13.

Where, as in this case, the law and not the evidence is 
dispositive, the claim should be denied or the appeal 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See, e.g., Shields v. Brown, 8 
Vet. App. 346, 351-52 (1995).  Accordingly, as the veteran is 
in receipt of the highest rating for tinnitus allowed by law, 
the appeal for a separate 10 percent rating for tinnitus of 
each ear must be denied as a matter of law.  


ORDER

Entitlement to a separate 10 percent disability evaluation 
for tinnitus of each ear is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


